Dear Ms. Williams:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. On behalf of all Terrebonne Parish Council members, you ask whether road lighting district funds can be used to place street lights along drainage ditches that are subject to a public servitude and on recreation facilities.
Under La.R.S. 48:1308, a road lighting district may levy taxes "[f]or the purpose of providing and maintaining such electric light on thestreets, roads, highways, alleys, and public places in such district." [Emphasis added.]
First, we note that drainage ditches that are maintained by the parish are for the common use of all its citizens and property owners and thus are public things.1 Therefore, road lighting district funds can be used to place street lights along such ditches.
Second, recreation facilities likely cannot be considered a street, road, highway, or alley. But, they certainly would be considered a public place, assuming the recreational facilities in question are owned by state or its political subdivisions in their capacity as public persons or, alternatively, in their capacity as private persons, provided such facilities are subject to public use.2 *Page 2 
Thus, it is the opinion of this office that road lighting district funds can be used to place street lights along drainage ditches maintained by the parish. Such funds can also be used to place street lights on recreational facilities that are owned by state or its political subdivisions in their capacity as public persons or, alternatively, in their capacity as private persons, provided such facilities are subject to public use.
Finally, we note that, in 2002, this office informed the Parish Council that road lighting district funds cannot be used to place street lights on private roads and in mobile home parks.3 In your current request, you also ask whether the street lights placed on private roads and in mobile home parks prior to the issuance of that opinion could remain in place and continue to be maintained with road lighting district funds. Nevertheless, you did not cite, nor did we find, any law that would allow for that. Therefore, street lights placed on private roads and in mobile home parks prior to the issuance of that opinion cannot remain in place and continue to be maintained with road lighting district funds.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL
Attorney General
BY: __________________________
BENJAMIN A. HUXEN II
Assistant Attorney General
JDC/BAH II
1 La. Civ. Code art. 450. Town of Amite City v. Southern United IceCo., 34 So.2d 60, 61 (La.App. 1 Cir. 1948).
2 La. Civ. Code arts. 453 and 455.
3 Atty. Gen. Op. No. 02-0262.